PER CURIAM.
DISMISSED. See Fla. R. App. P. 9.110(k) (explaining that a partial final judgment, other than one that disposes of the entire case as to a party, may be appealed prior to entry of the final judg*655ment disposing of the entire case only if the partial final judgment “disposes of a separate and distinct cause of action that is not interdependent with other pleaded claims”); Jensen v. Whetstine, 985 So.2d 1218, 1220-21 (Fla. 1st DCA 2008) (dismissing appeal of partial final judgment because there was factual overlap between the claims dismissed by the trial court and the claims that remained pending)..
B.L. THOMAS, WETHERELL, and WINSOR, JJ., concur.